()RIOI[\|AT
                          lJntllt @nrb! 9ltstts @ourt of /tlrrul                                                                            @laimg
                                                                                                       No. 15-1 I 13C                                FILED
                                                                                                  (Filed: May 23,2016)
                                                                                                                                                    MAY 2 3 20ffi
t' * * +,* * *   r(   * * * * * * *.* * * *                 {.   ****      :t   ***********                        *
                                                                                                                                                   U.S. COURT OF
STEVEN R. LISTWA,                                                                                                                                   FEDEMLC|jIMS
                                                                                                                   *    Pro Se Plaintiff; RCFC l2(bXl); Tucker
                                                          Plaintiff,                                               *    AcU Statute of Limitations; Application to
                                                                                                                   *    Proceed ln Forma Pauoeris



THE UNITED STATES,

                                                          Defendant.                                               ;t
*******          r.   *   r. :* t( {( :1.,t *(   *   :*   * * *,t *   :}   **    :}   *   r. i.   *   *,1.   ***   *

Steven R. Listwa, Philadelphia, PA, pro se.

Alison S. Vicks, United States Department of Justice, Washington, DC, for defendant.

                                                                                          OPINION AND ORDER

SWEENEY, Judge

        Before the court is plaintiff s p1q se complaint, in which he alleges that he was
unlawfully discharged from the United States Army ("Army") in 1966. Plaintiff seeks to
proceed in forma pauperis ("IFP") and he seeks a referral to the "Pro Bono/Attorney Refenal
Pilot Program." Defendant moves to dismiss the complaint pursuant to Rule l2(b)(1) of the
Rules of the United States Court of Federal Claims ("RCFC"). For the reasons set forth below,
the court grants the plaintiff s IFP motion, denies his motion for referral, and grants defendant's
motion to dismiss.

                                                                                                  I.         BACKGROTIND

                                                                                            A. Factual Background
       On November I 0, I 965, plaintiff completed a pre-enlistment medical examination ior the
Army. Def.'s Mot., Ex.   l at 000031 . Plaintiff s vision was found to be within normal iimits and
he was allowed to enter active duty, which he did on January 3, 1966. Id. As a result of the
examination, it was noted that he had a history of eye injury and had undergone eye surgery. Id.

        On January 7, 1996, plaintiff s eyesight was again examined, this time at the Eye Clinic
at Walson Army Hospital at Fort Dix, New Jersey. Id. at 000031-32. This examination revealed
abnormalities ofthe retina. Id. The examining physician therefore concluded that plaintiffwas
"unfit for induction into the Armv" but was "fit for retention." Id. at000033. The physician
therefore recommended that plaintiff "meet a Medical Evaluation Board and [be separated] from
the service." Id.

       On January 13,1966, pursuant to the dictates ofa medical board, plaintiff was placed on
medical hold. Id. at 000031. While on medical hold, plaintiff developed symptoms of a viral
respiratory infection. Id. Plaintiff remained on medical hold until March 29,1966. Id. Notes
from plaintiffs medical records, dated January 19,1966 and February 25,1966, reflect that
plaintiff "had only minor or no symptoms."     !!
         On February 10, 1966, plaintiff requested his own discharge from the Army: "Request
that I be discharged from the service UP AR 635-205. I have had eye ftouble since 1958,
estimated ar 201400 and 20/200 both eyes with glasses. Doctor a! Optometry Clinic, Walson
Army Hospital said my eyes are not acceptable for service in the U.S. Army." Id. at 000040-41.
Plaintiff was separated from the service on April 5, 1966. Id. at 000040.

        In August 1980, plaintiff applied to the Army Board for Correction of Military Records
(.'ABCMR') to have his records changed to reflect that he was not discharged voluntarily but
rather as a result of a permanent physical disability. Id. at 000041 ; 67-69. Prior to the
ABCMR's making a decision on plaintiff s August 1980 application, plaintiff requested, on May
8, 1981, that the application be closed so that he could apply to the Navy. Id.; see also id. at
000057, 000060.

        On October 14,2003, plaintiff again petitioned the ABCMR to have his medical records
corrected to reflect that the reason for his discharge was a perrnanent physical disability. Id. at
000040. The ABCMR denied his application on September 1,2004, noting that plaintiff was
"discharged at his own request because ofa medical condition oflong standing" and that "[t]he
character of the discharge [was] commensurate with the reason for the discharge." Id. at 000037,
000041 .

                                    B. ProceduralBackground

         Following the 2004 dismissal of his claim by the ABCMR, plaintiff began filing a series
of federal lawsuits. On October 7, 2009, plaintiff filed his first suit in this court. See Listwa v.
United States, No. 09-676C. On February 23,2010, the undersigned granted plaintiff s motion
to voluntarily dismiss the case. Id. Before the case was dismissed, on January 13,2010, plaintiff
filed a second suit in this court. See Listwa v. United States, No. l0-27C. One month later, on
February 23,2010, the undersigned again granted plaintiff s motion to voluntarily dismiss the
case. !!. Plaintiffs third suit in this court was filed shortly thereafter, on April 15,2010. See
Listwa v. United States, No. 10-241C. And for a third time, the undersigned granted, on llu1y 27 ,
2010, plaintiff s motion to voluntarily dismiss the case. Id. Plaintiff filed his fourth suit in this
court on January 19, 2012. See Listwa v. United States, No. 12-40C. Later that same year, on
July 19,2012, the Honorable Lawrence J. Block granted defendant's motion to dismiss the case
for lack ofjurisdiction. Id. Over three years passed before plaintiff filed, on October2,20l5,
his fifth suit in this court-the instant action. Five days later, plaintiff filed his sixth suit in this
court. See Listwav. United States, No. 15-1157C. Nine days later, on October 16,2015, the
Honorable Thomas C. Wheeler sua sponte dismissed plaintiff s sixth complaint on the ground


                                                    -2-
that it was substantially alike in all material respects to the fifth complaint-the instant action.
Id,

        In addition to the six suits filed in this court, on February 9,2009, plaintiff filed a claim
in the United States District Court for the Eastem District of Perursylvania. See Listwa v. Dep't
Veterans Affairs, No. 09-510. One year later, on February 8,2010, the Honorable Jan E. Dubois
granted plaintiff s motion to voluntarily dismiss the complaint. Id.

                                      C. The Instant Action

        Plaintiffs first complaint in the case at bar was filed on October 2,2015. ThaI same day,
he filed a motion to proceed in forma pauperis. On October 15,2015, plaintiff filed a motion for
a  refenal to the "Pro Bono/Attorney Referral Pilot Program." On October 16, 2015, the court
directed the clerk to place the complaint and its accompanying exhibits under seal because they
contained personally identifing information. The court also ordered plaintiff to refile his
complaint, which he did on October 22,2015. On October 21, 2015, plaintilTmoved for a mini-
trial and on Oclober 22,2015, plaintiff filed an amended complaint, which contained identical
averments to the first complaint but included additional exhibits. On November 3,2015, the
court granted plaintiff s motion to withdraw the request for a mini-trial. On October 26,2015,
plaintiff sought leave to present a question to the court regarding the accrual date of his clarms
for statute of limitations purposes. The coun did not accept the frling and on October 30, 201 5,
the court directed the clerk to retum the submission to the plaintiff.

          On November 25, 2015, defendant moved for an extension of time until Januuy 7 ,2016
to file its answer to the amended complaint, which was granted by the clerk that same day. On
 January 7 ,2015, instead of filing its answer, defendant moved to dismiss the case. Plaintiff filed
two responses to the motion---one on January 19,2016 and one on January 20, 2016. Then, on
 January 2l and January 22,2016, plaintifffiled notices concerning the date by which defendant's
answer to the complaint was due. On February 2,2016, defendant filed its reply in support of its
motion to dismiss and a response to plaintiff s filings regarding the date the answer was due.

         On February 5, 201 6, plaintiff filed a motion to compel the production of documents.
That same day, the court denied plaintiff s motion and noted that it was premature given the
pending motion to dismiss. Three days later, plaintiff filed an unsolicited status report. On
February 12,2016, the court issued an order directing the clerk to retum three documents to
plaintiff on the ground that they were premature discovery requests. The court also precluded
plaintiff from filing any additional documents without first obtaining the court's permission.
Finally, on May 5, 2016, the court directed defendant to clarify for the court whether its motion
to dismiss, which was filed January 7,2016, was directed at the first complaint or whether
defendant meant to reference plaintiffs amended complaint. On May 20,2016, delendant filed
its response to the court's order-indicating that it intended to reference plaintilf s amended
complaint-and the court now proceeds with consideration of the merits of defendant's ripe
motion to dismiss.




                                                 -3-
                                        II.   DISCUSSION

                                     A, Standard     of Review

        The plaintiffbears the burden ofproving, by a preponderance of the evidence, that the
court possesses subject matter jurisdiction. Lujan v. Defs. of Wildlife, 504 U.S. 555,561 (1992);
McNutt v. Gen. Motors Acceptance Com., 298 U.S. 178, 189 (1936); Brandt v. United States,
710 F.3d 1369,1373 (Fed. Cir. 2013); Reynolds v. Army & Air Force Exch. Serv.,846F.2d746,
748 (Fed. Cir. I 988). The plaintiff cannot rely solely on allegations in the complaint, but must
bring forth relevant, adequate proof to establish jurisdiction. See McNutt, 298 U.S. at 1 89.

       A party may move to dismiss    a case   for lack of subject matter jurisdiction pursuant to
 RCFC l2(bXl). When considering such a motion, the court accepts as true all undisputed
 factual allegations made by the nonmoving party, and draws all reasonable inferences from those
 facts in the nonmoving party's favor. Westlands Water Dist. v. United States, 109 Fed. Cl. 177,
 190 (2013). Whether the court has jurisdiction to decide the merits of a case is a threshold
matter. SeeSteelCo.v. Citizens for a Better Env't, 523 U.S.83,94-95 (1998). "Without
jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law,
and when it ceases to exist, the only function remaining to the court is that of announcing the fact
and dismissing the cause." Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868). Thus, the
parties, or the court sua sponte, may challenge the existence ofsubject matter jurisdiction at any
time. Arbaugh v. Y & H Com., 546 U.S. 500, 506 (2006). Ultimately, if the court finds that it
lacks subject matter jurisdiction, then it must dismiss the claim. Matthews v. Unitcd States,72
Fed. CL.274,278 (2006); see also RCFC 12(hX3) ("lfthe court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action.").

                                              B. Analysis
                                       l.   The Tucker Act

        The ability of the Court ofFederal Claims to entertain suits against the United States is
limited: "The United    States, as sovereign, is immune from suit save as it consents to be sued."
United States v. Sherwood, 312 U.S. 584, 586 (1941). A waiver of immunity "cannot be implied
but must be unequivocally expressed." United States v. Kine, 3 95 U. S. | , 4 (1969). The Tucker
Act, the principal statute goveming the jurisdiction ofthis court, waives sovereign immunity for
claims against the United States not sounding in tort that are founded upon the Constitution, a
federal statute or regulation, or an express or implied contract with the United States. 28 U.S.C.
$ l49l (2012). However, the Tucker Act is merely ajurisdictional statute and "does not create
any substantive right enforceable against the United States for money damages." United States
v. Testan,424U.5.392,398 (1976). Instead, the substantive right must appear in another source
of law, such as a "money-mandating constitutional provision, statute or regulation that has been
violated, or an express or implied contract with the United States." Loveladies Harbor. Inc. v.
United States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en banc).

       The gravamen of plaintiff s amended complaint is that he was unlawfully discharged
from the Army in 1966. Compl. fl 4. Specifically, plaintiff claims that his Request for
Discharge, DA Form 1049 was forged. Id. tl 5. According to plaintiff, "[a]t no time did [he]
ever request a discharge or sign a Request for Discharge." Id. fl 9. Plaintiff further claims "that
he should have received a medical Discharge with a Service Connected Disability." Id. at 3.
Because plaintiff claims to have been unlawfully discharged from the Army and because he also
seeks to have the reason for his discharge from the military changed to reflect that it was related
to a disability, his suit can be viewed either as one for unlawful discharge or one for military
disabilitypay.r"Inthecontextofmilitarydischargecases,theapplicable'money-mandating'
statute that is generally invoked is the Military Pay Act, 37 U.S.C. $ 204." Maninez v. United
Stares,333 F.3d1295,1303 (Fed. Cir.2003). Claims for military disability pay are also
govemed by a money-mandating statute, found at l0 U.S.C. $ l20l (2012). See Fisherv. United
States, 402 F.3d 1 167, 117 4-7 5 (Fed. Cir. 2005); Chambers v. United States , 417 F .3d 1218,

1223 (Fed. Cir.2005). Thus, under either scenario, plaintiffhas identified two money-mandating
statutes for purposes of the Tucker Act. Nevertheless, as discussed below, the court lacks subject
matter jurisdiction over his claims.

                2. Plaintiff   s Claims   Are Barred by the Statute Of Limitations

          Under the Tucker Act, "[e]very claim of which the United States Court of Federal Claims
has  jurisdiction shall be baned unless the petition thereon is filed within six years after such
claim first accrues." 28 U.S.C. $ 2501. "A cause of action cognizable in a Tucker Act suit
accrues as soon as all events have occuned that are necessary to enable the plaintiffto bring suit,
i.e., when 'all events have occurred to fix the Govemment's alleged liability, entitling the
claimant to demand payment and sue here for his money."' Martinez, 333 F.3d at 1303 (quoting
Naser Elec. Co. v. United States , 368 F .2d 847, 8 5 I ( 1966)); see also Ingrum v. United States,
560 F.3d I 3 I I, l3 14 (Fed. Cir. 2009) ("A claim first accrues when all the events have occurred
that fix the alleged liability of the govemment and entitle the claimant to institute an action."). If
a plaintiffdoes not file within the six-year period, he "loses all rights to sue for the loss ofpay
stemming from the challenged discharge." Maninez, 333 F.3d at 1304.

      Unlawful discharge claims accrue at the time of the discharge. Id. at 1303; accord
Bowen v. United States,292 F.3d 1383, 1386 (Fed. Cir. 2002); Real v. United States,906 F.2d
1557,1560 (Fed. Cir. 1990). Thus, ifthis case is viewed as one for unlawful discharge, the

           'l-he United Stares
        '                      Court of Federal Claims ("Court of Federal Claims") holds pleadings
of a p19 se plaintiffto less stringent standards than pleadings filed by litigants represented by
counsel. Haines v. Kerner,404 U.S. 519,520 (1972). Courts have "strained [their] proper role
in adversary proceedings to the limit, searching . . . to see ifplaintiffhas a cause ofaction
somewhere displayed." Ruderer v. United States , 412 F.2d 1285, 1292 (Ct. Cl. 1969). Although
a gq se plaintiffs pleadings are held to a less stringent standard, such leniency "with respect to
mere formalities does not relieve the burden to meet jurisdictional requirements." Minehan v.
United States, 75 Fed. Cl. 249,253 (2007); see also Kelley v. Sec'y. U.S. Dep't of Labor, 812
F.2d 1378, 1380 (Fed. Cir. 1987) ("[A] court may not . . . take a liberal view of that jurisdictional
requirement and set a different rule for pgg se litigants only."); Bernard v. United States, 59 Fed.
Cl.497,499 (noting that ple se plaintiffs are not excused from satisfying j urisdictional
requirements), aff d, 98 F. App'x 860 (Fed. Cir. 2004). As the Court of Federal Claims stated in
Demes v. United States, 52 Fed. C]l.365,369 (2002), "[w]hile a court should be receptive to pro
se plaintilfs and assist them, justice is ill-served when ajurist crosses the line from finder of fact
to advocate."
statute of limilations on plaintiffs claim began to run on April 5, 1966. Therefore, plaintiffhad
six years, or until April 5,1972,to seek redress in this court. As a result of his failure to do so,
the court is now precluded from considering his unlawful discharge claim as it is untimely under
the Tucker Act's statute of limitations.

        Disability retirement pay claims accme on the date the appropriate military board has
either acted or declined to act. Chambers, 417 F.3d at 1224; accord Friedman v. United States,
310 F.2d 381, 389 (1962); Furlone v. United States, 152 F. Supp. 238,240-41 (1957). Thus, if
this case is viewed as one for disability retirement pay, the statute of limitations on plaintiff s
claim began to run on September l, 2004, the date the ABCMR denied plaintiff s petition.
Therefore, plaintiffhad six years, or until September l, 2010, to seek redress in this court.
Again, as a result of his failure to file suit for disability retirement pay within the six-year period,
as prescribed by the Tucker Act, he cannot do so now.2


                         3. Plaintiff s IFP Application Will Be Granted

         Finally, as noted above, plaintifffiled, concurrent with his original complaint, an
application to proceed in forma pauperis. Pursuant to section 1915 of title 28, courts ofthe
United States are permitted to waive filing fees and security under certain circumstances. See 28
U.S.C. $ l9l5(a)(1); see also Hayes v. United States, 71 Fed. Cl.366,366-67 (2006)
(concluding that 28 U.S.C. $ 1915(a)(1) applies to both prisoners and nonprisoners alike).
Plaintiffs wishing to proceed in forma pauperis must submit an affidavit that (l) lists all oftheir
assets, (2) declares that they are unable to pay the fees or give the security, and (3) states the
nature of the action and their belief that they are entitled to redress. 28 U.S.C. $ 1915(a)(l).
Here, plaintilfhas satisfied all three requirements. The court therefore grants plaintiffls
application and waives his filing fee.

                                        III.   CONCLUSION

        As se1 forth above. Because plaintilf s claim lor wrongful discharge is barred by the
statute of limitations, the court GRANTS defendant's motion to dismiss and DISMISSES
plaintiff's complaint for lack ofjurisdiction pursuant to RCFC l2(bXl). In addition, the court
GRANTS plaintift's IFP application and DENIES plaintiff s motion for a referral. Finally, the
court declines defendant's invitation to determine, at this point in time, whether plaintiffis a
vexatious litigant. The clerk is directed to enterjudgment accordingly and shall not award costs.

       IT IS SO ORDERED.




       '   Although defendant also raises issue preclusion or collateral estoppel as a bar to
plaintiff s claim, because the court concludes that plaintiffs claim is baned by the Tucker Act's
six-year statute of limitations, it need not address that argument.